Exhibit 99.3 International Lease Finance Corporation and Subsidiaries REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Shareholders and Board of Directors of International Lease Finance Corporation: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, comprehensive (loss) income, shareholders’ equity and cash flows present fairly, in all material respects, the financial position of International Lease Finance Corporation, a wholly-owned indirect subsidiary of American International Group,Inc. (“AIG”), and its subsidiaries (the “Company”) at December31, 2013 and December31, 2012, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2013 in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopersLLP Los Angeles, California March 4, 2014 International Lease Finance Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share amounts) December31, ASSETS Cash and cash equivalents, including interest bearing accounts of $1,265,074 (2013) and $2,964,136 (2012) $ $ Restricted cash, including interest bearing accounts of $451,179 (2013) and $406,788 (2012) Net investment in finance and sales-type leases Flight equipment Less accumulated depreciation Deposits on flight equipment purchases Lease receivables and other assets Deferred debt issue costs, less accumulated amortization of $309,499 (2013) and $310,371 (2012) $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accrued interest and other payables $ $ Current income taxes and other tax liabilities Secured debt financing, net of deferred debt discount of $5,058 (2013) $15,125 (2012) Unsecured debt financing, net of deferred debt discount of $31,456 (2013) $37,207 (2012) Subordinated debt Derivative liabilities Security deposits, deferred overhaul rental and other customer deposits Deferred income taxes Commitments and Contingencies—NoteR SHAREHOLDERS’ EQUITY Market Auction Preferred Stock, $100,000 per share liquidation value; SeriesA and B, each series having 500 shares issued and outstanding Common stock—no par value; 100,000,000 authorized shares, 45,267,723 shares issued and outstanding Paid-in capital Accumulated other comprehensive (loss) income ) ) Retained earnings Total shareholders’ equity $ $ See accompanying notes. 2 CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands) Years ended December 31, REVENUES AND OTHER INCOME: Rental of flight equipment $ $ $ Flight equipment marketing and gain on aircraft sales Other income 123,232 123,250 57,910 4,417,385 4,504,240 4,526,663 EXPENSES: Interest Depreciation of flight equipment Aircraft impairment charges on flight equipment held for use Aircraft impairment charges and fair value adjustments on flight equipment sold or to be disposed Loss on early extinguishment of debt Aircraft costs Selling, general and administrative Other expenses 107,238 49,318 88,188 5,213,869 4,133,149 5,560,642 (LOSS) INCOME BEFORE INCOME TAXES ) ) (Benefit) provision for income taxes ) ) ) NET (LOSS) INCOME $ ) $
